770 So. 2d 1244 (2000)
Brian C. HEADLEY, Appellant,
v.
STATE of Florida, Appellee.
No. 1D99-3847.
District Court of Appeal of Florida, First District.
October 17, 2000.
Rehearing Denied November 20, 2000.
Nancy Daniels, Public Defender, and Richard M. Summa, Assistant Public Defender, Tallahassee, for Appellant.
Robert A. Butterworth, Attorney General, Edward C. Hill, Jr., Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
We affirm the conviction entered by the trial court. The trial court based the conviction for violation of probation solely on hearsay testimony. Ordinarily, hearsay testimony, by itself, is legally insufficient to support such a finding. See Soto v. State, 727 So. 2d 1044, 1046 (Fla. 2d DCA 1999). However, because defense counsel failed to object to the introduction of that testimony or present any argument whatsoever to the trial court challenging the sufficiency of the hearsay testimony, the issue was not preserved for appellate review. See Gay v. State, 679 So. 2d 21 (Fla. 1st DCA 1996). Furthermore, we reject appellant's arguments that the Criminal Punishment Code, which became effective on October 1, 1998, is facially unconstitutional. See Hall v. State, 25 Fla. L. Weekly D2075 (Fla. 4th DCA August 30, 2000).
AFFIRMED.
KAHN, WEBSTER and VAN NORTWICK, JJ., CONCUR.